By the Court, Rhodes, J.:
The appeal in this cause was dismissed on the motion of the respondents, filed April 9th, 1866, on the ground that no undertaking on appeal was filed. The appellant in his petition for a rehearing brings to our notice that there is appended to the transcript filed in this Court as the original transcript, the certificate of the Clerk of the Court below, by which it appeai-s that “ the undertaking on appeal required by law has been duly filed.” Counsel must be aware that the rules require the appellant to see that all the transcripts are correct *459copies of the one filed as the original, except in respect to maps and surveys which, according to Rule VII, may be appended to the original, and should be referred to in.the copies. It is the duty of the appellant to attend to clerical and typographical errors, and see to it that each transcript is a true copy of the original, in all respects, other than the maps and surveys. This labor does not devolve upon the members of the Court, for they never take from the Clerk’s office, or examine the original, unless it contains the only copy of a map or survey used on the trial; but when a copy is taken up for investigation, it is presumed that the appellant has performed his duty, and that the transcript is, what it purports to be, a true copy of the original.
Rehearing granted at the cost of the appellant, including the costs accruing after the filing of the transcript.
Mr. Justice Shafter expressed no opinion.